Citation Nr: 1147458	
Decision Date: 12/30/11    Archive Date: 01/09/12	

DOCKET NO.  07-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-polio syndrome with peripheral neuropathy, "nerves" and depression, extreme fatigue, muscle weakness, leg cramps, sleep problems, headaches, and breathing problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July and August 2005 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in June 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDING OF FACT

Chronic post-polio syndrome is not shown to have been present in service, or at any time thereafter.  


CONCLUSION OF LAW

Chronic post-polio syndrome was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in August 2004 and July 2007.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Travel Board hearing before the undersigned Veterans Law Judge in February 2010, as well as service treatment records, VA and private treatment records and examination reports, various medical treatises, and statements from the Veteran's mother.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for post-polio syndrome.  In pertinent part, it is contended that, following an episode of polio at the age of five, the Veteran developed "post-polio syndrome" as a result of various strenuous physical activities in which he was required to participate during his period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 11131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Where a Veteran served continuously for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as post-polio syndrome, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the present case, a review of pertinent evidence discloses that, in early December 1952, at the age of five, the Veteran was hospitalized at a private medical facility for what was described as "acute polio."  The Veteran was subsequently transferred to another private medical facility, from which he was discharged in mid-January 1953.  At the time of discharge, it was noted that the Veteran had been admitted with hamstring spasms and a very weak left calf.  Treatment was with bedrest, pool therapy, and exercises.  Recommended at the time of discharge was that the Veteran engage in only limited activity.

Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of the presence of post-polio syndrome.  In that regard, at the time of a service entrance examination in May 1966, there was no evidence that the Veteran suffered from post-polio syndrome.  Significantly, while at the time of a service separation examination in late September 1968, the Veteran gave a history of polio for which he had been hospitalized, he freely admitted that he had suffered "no after effects."  A physical examination conducted at that time was within normal limits, and no pertinent diagnosis was noted.  

Following a VA Agent Orange Protocol examination in August 1996, the Veteran received a diagnosis of fatigue of unknown etiology.  

At the time of a VA outpatient neurologic consultation in January 2005, the Veteran was heard to complain of slowly progressive lower extremity weakness and aching.  When questioned, the Veteran gave a past medical history of polio, primarily affecting his legs.  While the Veteran was a generally poor historian, as best the examiner could determine, his symptoms first became noticeable in the mid to late 1990's.  On physical examination, there was noted the presence of large calf muscles, suggestive of pseudohypertrophy, as well as frequent course fasciculations in both legs.  Tone was normal, with no evidence of clubbing, cyanosis, or edema.  On neurologic evaluation, motor examination revealed 5/5 strength, equal bilaterally throughout both the upper and lower extremities, though requiring maximal exertion and straining in the Veteran's lower extremities, such that he was not able to maintain his efforts for very long.  There was no evidence of pronator drift, and sensory examination was intact to light touch, pinprick, vibration, temperature, and proprioception.  The Veteran's gait was entirely normal, and he was able to walk on his toes, heels, and tandem with only minimal difficulty.  Reflexes were 2+ and quite brisk, though with no spread appreciated in the lower extremities.  The clinical assessment was of a 57 year old male with progressive muscle pain and weakness, in conjunction with a history of polio and recently elevated CK.  Noted at the time was that examination failed to demonstrate evidence of significant atrophy, weakness, or sensory abnormalities, though fasciculations were in evidence.  According to the examiner, it was unclear whether the Veteran's prior polio played a role in his symptoms, or if he had an underlying myopathy.  

Following VA electromyography and nerve conduction studies in early March 2005, it was noted that the Veteran displayed evidence of chronic stable reinnervation changes in the bilateral tibialis anterior muscles, which were "probably related" to his remote history of poliomyelitis during childhood.  However, there was no evidence to suggest the presence of a significant myopathy, myositis, or motor neuron disease.  Recommended at the time was that clinical correlation be undertaken.  

Following a VA outpatient neurologic consultation in early May 2005, there was noted the presence of myalgias with no clearly identifiable cause.  Noted at the time was that post-polio syndrome was "extremely unlikely" given the Veteran's history and normal neurologic examination.  In the opinion of the examiner, the Veteran was most likely suffering from simple idiopathic myalgias.  

In correspondence of April 2006, the Veteran's private physician wrote that the Veteran suffered from a history of childhood polio with chronic stable reinnervation changes and fluctuating levels of muscle enzymes (CK).  Further noted was that the Veteran suffered from associated muscle pains, which became worse with exertion, and were sufficient to prevent consistent work at the present time.  

During the course of VA outpatient treatment in April 2007, the Veteran's primary care physician wrote that the Veteran had previously been seen by neurology for a possible neuromuscular disorder.  Given the Veteran's current clinical findings, it was requested that he be evaluated for etiology and treatment based on diagnoses of post-polio syndrome, neuromuscular disease, metabolic problems with muscles, and/or multiple sclerosis.  

Following a VA neurologic consultation in June 2007, it was noted that the pain and weakness in the Veteran's legs which became worse with exercise were probably the result of his lumbar stenosis.  Further noted was the presence of myalgias, with a history partially consistent with metabolic myopathy, in line with the Veteran's elevated CPK levels.  However, in the opinion of the examiner, given the Veteran's other comorbidities, it was difficult to "tease out" which symptoms were the result of his myopathy.

In a VA outpatient treatment note, likewise dated in June 2007, a VA physician indicated that he had interviewed and examined the Veteran, and that, while the Veteran displayed multiple complaints, he was doubtful that any one disease process could explain all of them.  According to the examining physician, the Veteran's prominent leg pain which was aggravated by walking could be explained by severe lumbar stenosis.  Further noted was that the Veteran's "all over" myalgias, fatigue, and mildly elevated CPK were probably coming from a metabolic myopathy, which was very difficult to diagnose, and for which there was no definitive therapy.  

Pertinent records of the Social Security Administration received in January 2008 reveal that the Veteran was granted disability benefits on the basis of degenerative disc disease and carpal tunnel syndrome.

Following a VA outpatient neurologic consultation with accompanying electromyographic and nerve conduction studies in April 2008, there was noted the presence of chronic active neurogenic changes on the left in the area of the L5 - S1 muscles, which was most likely representative of a combination of the Veteran's prior polio and lumbosacral spine disease.

In an attempt to clarify the exact nature and etiology of his claimed post-polio syndrome, the Veteran was afforded a VA medical examination in December 2010.  That examination involved a full review of the Veteran's entire claims folder, as well as other medical records.  VA medical records reviewed included the aforementioned January 2005 neurologic evaluation, and March 2005 electromyographic/nerve conduction studies, as well as June and July 2007 neurologic and/or neurosurgical consultations.  When questioned, the Veteran complained of sharp stabbing pain in his hands, feet, and legs, as well as numbness in his hands and feet.  Additional complaints included problems with constant fatigue, and difficulty with mobility due to pain.  Physical examination yielded evidence of decreased vibration in the Veteran's lower extremities, as well as decreased position sense.  Also noted was some decreased vibration sense in the Veteran's right and left upper extremities, though with normal pain/pinprick, position sense, and light touch.  The pertinent diagnoses noted were degenerative disc disease of the lumbosacral spine, status post lumbar laminectomy with two-time stop placements; right carpal tunnel syndrome (by electromyographic testing), and large fiber sensory neuropathy of the lower extremities.  According to the examiner, at the time of examination, there was "no evidence of post-polio syndrome."  Rather, the Veteran's multiple complaints were most likely related to the aforementioned diagnosed conditions, in addition to his known depression.  Significantly, in the opinion of the examiner, none of the conditions noted originated in or were aggravated by the Veteran's period of active military service.

The Board finds the aforementioned VA opinion highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for accessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran does, in fact, suffer from a chronic post-polio syndrome.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed his claimed post-polio syndrome to extreme physical exertion during his period of active military service.  While it is true that, during the Veteran's period of active military service from November 1966 to October 1968, he may at times have engaged in strenuous physical activity, there currently exists no evidence whatsoever that at any time during the Veteran's period of active military service he received either a diagnosis of or treatment for "post-polio syndrome."  Significantly, not until July 2004, almost 36 years following the Veteran's discharge from service, did he claim service connection for post-polio syndrome.  

The Board acknowledges the Veteran's testimony during the course of the hearing before the undersigned Veterans Law Judge in February 2010 regarding the origin of his claimed post-polio syndrome.  However, the Board rejects that testimony to the extent that the Veteran seeks to establish the existence of a clinically-identifiable post-polio syndrome, and a nexus between that disability and his period of active service.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to establish the existence of a specific medical pathology, such as post-polio syndrome.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's alleged post-polio syndrome with any incident or incidents of his period of active military service.  Accordingly, service connection for that disability must be denied.  


ORDER

Service connection for post-polio syndrome, with peripheral neuropathy, "nerves" and depression, extreme fatigue, muscle weakness, leg cramps, sleep problems, headaches, and breathing problems, is denied.  



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


